Case 4:20-cv-10086-JLK Document 5 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   KEY WEST DIVISION

                              CASE NO. 20-10086-CIV-KING/REID

 HENRY JOSEPH BEAUDION, III,

         Plaintiff,

 v.

 MONROE COUNTY DETENTION
 CENTER,

       Defendant.
 ________________________________/

                                FINAL ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the October 9, 2020 Report and Recommendation

 (“R&R”) (DE 4) of Magistrate Judge Lisette M. Reid. Plaintiff’s objections were due by October

 23, 2020; none were filed.

         The R&R recommends dismissing Plaintiff’s action, brought under 42 U.S.C. § 1983,

 because Plaintiff is a “three-striker” who did not pay the statutory filing fee. (See generally

 R&R). Upon consideration of the record and the R&R, the Court finds that Magistrate Judge

 Reid’s well-reasoned R&R accurately states the law of the case.

         Accordingly, it is ORDERED, ADJUDGED, and DECREED:

      1. Magistrate Judge Lisette M. Reid’s October 9, 2020 Report and Recommendation (DE 4)

         be, and the same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. Plaintiff’s claim under 42 U.S.C. § 1983 (DE 1) is hereby DISMISSED; and

      3. The Clerk of the Court shall CLOSE this case.




                                                1
Case 4:20-cv-10086-JLK Document 5 Entered on FLSD Docket 10/27/2020 Page 2 of 2




        DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 27th day of October, 2020.



                                                    ______________________________
                                                    JAMES LAWRENCE KING
                                                    UNITED STATES DISTRICT JUDGE

 cc:
        All counsel of record




                                                2
